DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section A, with respect to claim 11 have been fully considered and are persuasive.  The objection of claim 11 has been withdrawn. 
Applicant’s arguments, see section B, with respect to claims 1 and 3-6 have been fully considered and are persuasive.  The claim interpretation of claims 1 and 3-6 has been withdrawn. 
Applicant’s arguments, see section C, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(a) of claims 1-6 has been withdrawn.
Applicant’s arguments, see section D, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(b) of claims 1-6 has been withdrawn.
Applicant’s arguments, see section E, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 5 in section E have been fully considered but they are not persuasive because Applicant arguments focuses on Ito’s paragraph 57 while the rejection of claim 5 used numerous other sections of Ito such as ¶ 65-66. Regardless of Applicant’s unpersuasive arguments, because Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive, the rejection of claim 5 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-6, 11 and 13-14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, these claims has been amended to now recite “blocks of a first block number or blocks of a second block number” and “transmits coded blocks of the first block number in case that the HARQ-ACK indicates the first NACK” and “transmits coded blocks of the second block number in a case that the HARQ-ACK indicates the second NACK” and “the first block number is greater than the second block number”. Applicant points out that support is found in ¶ 160 of the published specification. After a review of ¶ 160 of the published specification and the rest of the specification, the specification does not support the above amendments. Paragraph 160 of the published specification recites, for retransmission, “In a case of NACK1, none of the coded blocks have been correctly received, thus the terminal apparatus desirably transmits coded blocks the number of which is equal to or larger than the number of coded blocks initially transmitted. Unlike NACK1, NACK2 means that some coded blocks have been correctly received, thus the number of coded blocks to be retransmitted in NACK 2 can be smaller than the number of coded blocks initially transmitted”. However, this section of ¶ 160 does not support the above amendments because there is a difference between the claimed a first and second block numbers and ¶ 160 discussion on a number of coded blocks and also ¶ 160 discloses retransmission/transmission of the same coded blocks or a portion of the same coded blocks. Claims 2-6 and 13-14 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 4, in view of amendments to claim 1 reciting “the radio receiving circuitry receives a…(HARQ-ACK) for the information bits…in case that the HARQ-ACK indicates the second NACK”, the specification does not support claim 4’s limitations. The closest the Examiner found is in ¶ 160 of the published specification which recites “In a case of NACK1, none of the coded blocks have been correctly received, thus the terminal apparatus desirably transmits coded blocks the number of which is equal to or larger than the number of coded blocks initially transmitted. Unlike NACK1, NACK2 means that some coded blocks have been correctly received, thus the number of coded blocks to be retransmitted in NACK 2 can be smaller than the number of coded blocks initially transmitted”. However, this section of ¶ 160 does not provide support for claim 4’s limitations.
Regarding claim 5, in view of amendments to claim 1 reciting “the radio receiving circuitry receives a…(HARQ-ACK) for the information bits…in case that the HARQ-ACK indicates the first NACK”, the specification does not support claim 5’s limitations. The closest the Examiner found is in ¶ 161 of the published specification which recites “as for NACK1, in a case that none of the coded blocks have been correctly received due to collision…Thus, for retransmission, the terminal apparatus can select a transmission period…that is the same as or different from the transmission period…for the initial transmission for transmission”. However, this section of ¶ 161 does not provide support for claim 5’s limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear what “the coded blocks” in line 2 is referring to since there are multiple “coded blocks” in claim 1 such as “error correction coding on each of the blocks”, “coded blocks of the first block number” and “coded blocks of the second block number”. 
Regarding claim 14, it is unclear what “the coded blocks” in line 2 is referring to since there are multiple “coded blocks” in claim 1 such as “error correction coding on each of the blocks”, “coded blocks of the first block number” and “coded blocks of the second block number”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476